OPINION OF THE COURT
Per Curiam.
Respondent Carlos J. Spinelli-Noseda was admitted to the practice of law in the State of New York by the Second Judicial Department on March 15, 1995, under the name Carlos Javier Spinelli-Noseda. Respondent maintained an office for the practice of law within the First Judicial Department until he resigned from his partnership at his former law firm on March 16, 2008.
The Departmental Disciplinary Committee moves, pursuant to 22 NYCRR 603.11, for an order accepting respondent’s resignation from the practice of law and striking his name from the roll of attorneys. Attached to the Committee’s motion is respondent’s affidavit of resignation, sworn to June 3, 2008, in which he admits that, from about July 1998 until February 2008, he improperly billed his clients and his former firm for expenses that were either personal, inflated or fictitious. Respondent states that most of his misconduct occurred between September 2000 and January 2008. He estimates that the total amount of falsified expenses exceeded $500,000, approximately two thirds of which was client-related. Respondent states that he is working with his former firm “to quantify the precise amounts involved and to make appropriate restitution.”
Respondent’s affidavit complies with 22 NYCRR 603.11 in that he states therein (1) that his resignation is submitted freely, voluntarily and without coercion or duress, and that he is fully aware of the implications of submitting his resignation, (2) that he is aware that he is currently the subject of an investigation by the Disciplinary Committee, and (3) that he could not successfully defend himself on the merits if charges were brought against him alleging that he engaged in professional misconduct. Respondent further acknowledges that his conduct constituted dishonesty, fraud, deceit or misrepresentation in violation of Code of Professional Responsibility DR 1-102 (a) (4) (22 NYCRR 1200.3), and that such conduct adversely reflects on his fitness to practice law in violation of DR 1-102 (a) (7).
Accordingly, the Committee’s motion should be granted, respondent’s resignation from the practice of law accepted, and his name stricken from the roll of attorneys, effective nunc pro tunc to June 3, 2008.
*208Lippman, EJ., Andrias, Friedman, Renwick and DeGrasse, JJ., concur.
Respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York, nunc pro tunc to June 3, 2008.